DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Daniels (US Pub: 2019/0346925 A1) teaches a virtual user interface system (i.e. as seen in figure 71) to present to user a perceived virtual image responsive to input from the ERP detect which detects the user’s brain activities, however Daniels do not teach claim 1, “a virtual user interface system comprising: one or more stimulating electrode sets including a first plurality of electrodes for electrically stimulating one or more regions of the visual cortex of the user to present to the user a perceived virtual image responsive to the stimulating; one or more sensing electrode sets including a second plurality of electrodes for sensing electrical signals in one or more regions of the motor and/or pre-motor cortex of the user; at least one processor/controller suitably electrically coupled to the one or more stimulating electrode sets and to the one or more sensing electrode sets, the processor/controller is programmed for electrically stimulating one or more selected regions of the visual cortex of the user to present to the user a perceived virtual image responsive to the stimulating, sensing electrical signals from the one or more regions of the motor and/or pre-motor cortex of the user, the sensed signals resulting from the user performing a movement and/or intending to perform a movement and/or imagining the performing of a movement to interact with the presented virtual image, processing the sensed signals to obtain computed data indicative a user interaction with the presented virtual image, and performing a general computing task responsive to the computed data; and a power source for providing power to the system.”, Claim 12, “a method for using a virtual user interface, the method comprising the steps of: electrically stimulating one or more selected regions of the visual cortex of the user to present to the user a perceived virtual image responsive to the stimulating; sensing electrical signals from one or more regions of the motor and/or pre- motor cortex of the user, the sensed signals are associated with the user performing a movement and/or intending to perform a movement and/or imagining the performing of a movement to interact with the presented virtual image; processing the sensed signals to obtain data representing a user interaction with the virtual image; and performing a general computing task responsive to the data.”, claim 21, As to claim 21, discloses a virtual user interface system comprising: one or more stimulating devices for stimulating neurons in one or more regions of the visual cortex of the user to present to the user a perceived virtual image responsive to the stimulating; one or more sensing devices for sensing signals associated with neuronal activity in one or more regions of the motor and/or pre-motor cortex of the user; at least one processor/controller suitably coupled to the one or more stimulating devices and to the one or more sensing devices, the processor/controller is programmed for stimulating one or more selected regions of the visual cortex of the user to present to the user a perceived virtual image responsive to the stimulating, sensing signals from the one or more regions of the motor and/or pre-motor cortex of the user, the sensed signals resulting from the user performing a movement and/or intending to perform a movement and/or imagining the performing of a movement to interact with the presented virtual image, processing the sensed signals to obtain computed data indicative a user interaction with the presented virtual image, and performing a general computing task responsive to the computed data; and a power source for providing power to the system.” And claim 26, “ a method for using a virtual user interface, the method comprising the steps of: stimulating one or more selected regions of the visual cortex of the user to present to the user a perceived virtual image responsive to the stimulating; sensing signals from one or more regions of the motor and/or pre-motor cortex of the user, the sensed signals are associated with the user performing a movement and/or intending to perform a movement and/or imagining the performing of a movement to interact with the presented virtual image; processing the sensed signals to obtain data representing a user interaction with the virtual image; and performing a general computing task responsive to the data.“
Specifically, the prior art Daniels teaches using muscular detection system having haptic input and output to allow the user to see images via the display unit 38 which is different from the current invention of a direct brain stimulation-based display system (i.e. Daniel Fig. 71).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Lazor et al. (US Patent 10,025,375 B2) is cited to teach a similar type of augment reality input and output system with brain input capacity as seen in figures 1-5 embodiments.
 	The prior art Tran et al. (US Patent 10,149,958 B1) is cited to teach figure 1E embodiment which shows an integrated input and output system with visual stimulus and detection method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 21, 2022